Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/09/2019 was filed before the mailing of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Acknowledgment is made of applicant’s claim for Domestic Benefit under 35 U.S.C. 119 (e) from PRO 62696051 with the effective date of July 10, 2018.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent Application No. 16/507,490 (assigned to “Kyra” Solutions, Inc. and invented by Smith, Skene, and Mettawa). 
Regarding independent Claim 1, Claim 1 of the present application recites substantially similar elements and limitations to claims 1 and 3 of Kyra. Although the claim of the present application is not identical to the claims of the reference, Claim 1 of the present application is not patentably distinct from the reference because each element and limitation of Claim 1
Regarding independent Claim 10, Claim 10 of the present application recites substantially similar elements and limitations to claims 10 and 12 of Kyra. Although the claim of the present application is not identical to the claims of the reference, Claim 10 of the present application is not patentably distinct from the reference because each element and limitation of Claim 10 is recited in claim 12, and depended upon claim 10, of the reference. 
Regarding independent Claim 19, Claim 19 of the present application recites substantially similar elements and limitations to claims 19 and 21 of Kyra. Although the claim of the present application is not identical to the claims of the reference, Claim 10 of the present application is not patentably distinct from the reference because each element and limitation of Claim 10 is recited in claim 21, and depended upon claim 19, of the reference. 
Regarding dependent Claims 2-9; 11-18; and 20-27, these claims of the present application recites substantially similar elements and limitations to claims 1-9; 10-18; and 19-27 of Kyra. Although the claim of the present application is not identical to the claims of the reference, Claims 2-9; 11-18; and 20-27 of the present application are not patentably distinct from the reference because each element and limitation of the dependent Claims 2, 3, 4, 5, 6, 7, 8, and 9; 11, 12, 13, 14, 15, 16, 17, and 18; and 20, 21, 22, 23, 24, 25, 26, and 27 is recited in claims 2, 4, 5, 6, 9, 1, 8, and 7; 11, 13, 14, 15, 18, 10, 17, and 16; and 20, 22, 23, 24, 27, 19, 26, and 25, respectively, of the reference. 

Specification
The disclosure is objected to because of the following informalities:
Paragraph 30 recites “Referring also to FIGS. 3-4 and as will be discussed below in greater detail, toll settlement process 10 may be configured to may receive 200 a vehicle identifier . . . .” The “may” following “configured to” is grammatically confusing. Paragraph 30 will be interpreted as 
The disclosure recites “remotely-identifiably” and “locally-identifiably” at least 29 times in the specification, including at least paragraphs 6-11, 34-37, 40, 43-44, and 46. The use of “[remotely or locally]-identifiably” is grammatically confusing. Further examination of this phrase will be interpreted as “remotely-identifiable” or “locally-identifiable.” Note that the claims also use the “remotely-identifiably” or “locally-identifiably” language.
Appropriate correction is required.

Claim Interpretation
Claims 1-27 recites “remote” or “local” entities or “remotely” or “locally” identifiably relationships. Within network or communication systems, the “plain meaning” of “remote” and “local” in a computer context refers to whether or not access or communication is over a certain network. The specification clearly sets forth a special definition of the claim terms because communication with both “remote” and “local” entities could be over the internet (¶21. See also Fig. 5-6, ¶34, and ¶43). This application will be examined interpreting “local” as within a certain geographic or jurisdictional limitation in accordance with Fig. 5 and ¶34 and “remote” as beyond a certain geographic or jurisdictional limitation in accordance with Fig. 6 and ¶43. See MPEP 2111.01.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
STEP 2A PRONG 1 – Independent Claims 1 and 19 recites a “computer-implemented method, executed on a computing device [(Claim 1)]” and “computing system including a processor and memory configured to perform operations [(Claim 19)]” comprising:
“receiving a vehicle identifier concerning a vehicle passing through a tolling area that requires a toll payment;”
“providing the vehicle identifier to one or more remote entities to determine whether the vehicle identifier is remotely-identifiably by a specific remote entity;” and
“if the vehicle identifier is remotely-identifiably by a specific remote entity, remotely-effectuating the toll payment concerning the tolling area via the specific remote entity.”
These elements and limitations, under the broadest reasonable interpretation, covers (1) receiving and providing identification information, (2) determining if that information meets a certain criteria (i.e. “remotely-identifiably by a specific remote entity”), and (3) if that criteria is met, effectuating a payment, all of which are managing personal behavior by following rules and interacting between people (i.e. the system and method for verifying identification information and effectuating payment of a toll) and commercial or legal interactions (i.e. the sales activity of a toll), which are methods of organizing human activity, an abstract idea, under MPEP 2106.04(a)(2). The mere the recitation of generic computer components (i.e., the “computing device” and “computing system”) implementing the identified abstract idea does not take the claim out of the organizing human activity grouping. MPEP 2106. If a claim limitation, under its broadest reasonable interpretation, covers “managing personal behavior or relationships or interactions between people” or “commercial or legal interactions,” but for the recitation of generic computer components, then it falls in the organizing human activity grouping of abstract ideas. MPEP 2106.04(a)(2)II.C. Accordingly, Claims 1 and 19
STEP 2A PRONG 2 – This judicial exception is not integrated into a practical application because the “computing device” and “computing system” merely describe the use of generic computer components (i.e., a “computing device,” “computing system,” “processor,” and “memory”) to execute the claimed functions, and therefore, is equivalent to a mere instruction to apply the abstract idea on a computer. See MPEP 2106.05(f). The further limitations of executing a “computer-implemented method” or being “configured to perform [certain communication] operations” are recited at a high-level of generality such that they amount to no more than mere instructions to apply the judicial exception using generic computer components, thus merely using the computer as a tool to implement the abstract idea. These additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
STEP 2B – The claim(s) does/do not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to integration of the
abstract idea into a practical application, the additional elements of the “computing device” and “computing system” amounts to no more than mere instructions to apply the judicial exception using a generic computer component—using the computer as a tool to implement the abstract idea. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claims are not patent eligible.
Dependent Claims 2-5 and 20-23 provide further limitations on Claims 1 and 19, which include:
“the vehicle identifier includes one or more of: a transponder signal; a vehicle-to-everything signal; and a vehicle license plate” (Claims 2 and 20);
“memorializing the remote effectuation of the toll payment concerning the tolling area via the specific remote entity using distributed ledger technology” (Claims 3 and 21
“if the vehicle identifier is not remotely-identifiably by a specific remote entity, attempting to effectuate the toll payment via alternative payment methodologies” (Claims 4 and 22),
“include[ing] attempting to effectuate the toll payment via mail-based payment methodologies” (Claims 5 and 23).
Dependent Claims 2-5 and 20-23, have been given the full two-prong analysis including analyzing the further limitations, both individually and in combination. These dependent claims, when analyzed individually and in combination, are also held to be patent ineligible under 35 U.S. C. 101. The further limitations of Claims 2-5 and 20-23 fail to establish claims that are not an abstract idea because the further limitations of the dependent claims merely further limit the abstract idea of Claims 1 and 9 by (1) defining the type of information “the vehicle identifier” includes and (2) effectuating payment using “distributed ledger technology” or “alternative payment methods” including via mail. The further limitations of these dependent claims fail to integrate an abstract idea into a practical application because the dependent claims do not introduce additional elements. Additionally, performing the operations, actions, and communications of Claims 1 and 19 in accordance with the further limitations of these dependent claims does not (1) impose any meaningful limits on practicing the abstract ideas, or (2) provide improvements to the functioning of computing systems or to another technology or technical field. Therefore, these dependent claims amount to mere instructions to implement the abstract idea using generic computer components-using the computer, in its ordinary capacity, as a tool to perform the abstract idea, just as in Claims 1 and 19. Because the claims merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept, the further limitations of the dependent claims fail to establish that the claims provide an inventive concept. For the reasons stated above, Claims 2-5 and 20-23
Dependent Claims 6-9 and 24-27, provide further limitations on Claims 1 and 19. Claims 6-8 and 24-26 merely recites the limitations of Claims 1, 3, 19, and 21 replacing “remote” with “local.” Claims 9 and 27 defines a vehicle identifier as “locally-identifiably if: the vehicle identifier is known locally; the vehicle identifier is associated with a registered user; the vehicle identifier is associated with a government account; the vehicle identifier is associated with a commercial account; and/or the vehicle identifier is associated with a known group of vehicle identifiers.”
Dependent Claims 6-9 and 24-27, have been given the full two-prong analysis including analyzing the further limitations, both individually and in combination. These dependent claims, when analyzed individually and in combination, are also held to be patent ineligible under 35 U.S. C. 101. The further limitations of Claims 2-5 and 20-23 fail to establish claims that are not an abstract idea because the further limitations of the dependent claims merely repeats the limitations of Claims 1, 3, 19, and 21, replacing “remote” with “local” (i.e. “known locally” and/or “associated with” a “registered user,” “government account,” “commercial account,” and/or a “known group.”). The further limitations of these dependent claims fail to integrate an abstract idea into a practical application because the dependent claims do not introduce additional elements. Additionally, performing the operations, actions, and communications of Claims 1 and 19 in accordance with the further limitations of these dependent claims does not (1) impose any meaningful limits on practicing the abstract ideas, or (2) provide improvements to the functioning of computing systems or to another technology or technical field. Therefore, these dependent claims amount to mere instructions to implement the abstract idea using generic computer components-using the computer, in its ordinary capacity, as a tool to perform the abstract idea, just as in Claims 1 and 19. Because the claims merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept, the further limitations of the dependent claims fail to establish that the claims provide an inventive concept. For the Claims 2-5 and 20-23 fail the Subject Matter Eligibility Test and are consequently rejected under 35 U.S.C. 101.
Regarding Claims 10-18, the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because Claims 10-18 are directed to a signal per se (i.e. the “computer program product”). See MPEP 2106.03.II. Therefore, Claims 10-18 fail the Subject Matter Eligibility Test and are consequently rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-7, 9-11, 13-16, 18-20, 22-25, and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20060278705 A1 ("Hedley" later granted US7970644B2).
Regarding Claims 1, 6-7, 10, 15-16, 19, and 24-25, Hedley discloses a “computer-implemented method, executed on a computing device [(independent Claim 1 and dependent Claims 6-7)],” “computer program product residing on a computer readable medium having a plurality of instructions stored thereon which, when executed by a processor, cause the processor to perform operations [(independent Claim 10 and dependent Claims 15-16)],” and “computing system including a processor Claim 19 and dependent Claims 24-25)]” (Fig. 1 and ¶¶38-40 show a toll management system 10 and a toll management computer 12.), comprising: 
“receiving a vehicle identifier” (¶96 shows the receiving of a vehicle identification from an image processing module in element 204 of Fig. 3.) “concerning a vehicle passing through a tolling area that requires a toll payment” (¶¶51-52 show image capture and processing of vehicle as part of a toll management system 10.);
“providing the vehicle identifier to one or more [remote (Claims 1, 10, and 19) and local (Claims 6-7, 15-16, and 24-25)] entities” (¶¶51-52 show vehicle image and data being "forwarded to a central processing facility.") “to determine whether the vehicle identifier is [remotely (Claims 1, 10, and 19) and locally (Claims 6-7, 15-16, and 24-25)]-identifiably by a specific remote entity” (¶97 shows the search of a databases, "across multiple jurisdictions such as cities, municipalities, states, regions, countries or other geographic locations," to determine the vehicle's owner in element 204 of Fig. 3.); and
“if the vehicle identifier is [remotely (Claims 1, 10, and 19) and locally (Claims 6-7, 15-16, and 24-25)]-identifiably by a specific [remote (Claims 1, 10, and 19) and local (Claims 6-7, 15-16, and 24-25)] entity, [remotely (Claims 1, 10, and 19) and locally (Claims 6-7, 15-16, and 24-25)]-effectuating the toll payment concerning the tolling area via the specific [remote (Claims 1, 10, and 19) and local (Claims 6-7, 15-16, and 24-25)] entity” (¶99 shows the effectuating of toll payment. See also elements 208, 210, 214, and 216 of Fig 3.).
Regarding Claims 2, 11, and 20, Hedley discloses the “computer-implemented method of claim 1,” the “computer program product of claim 10,” and the “computing system of claim 19” as shown above. Hedley further discloses that “the vehicle identifier includes one or more of: a transponder 
Regarding Claims 4, 13, and 22, Hedley discloses the “computer-implemented method of claim 1,” the “computer program product of claim 10,” and the “computing system of claim 19” as shown above. Hedley further discloses that “if the vehicle identifier is not remotely-identifiably by a specific remote entity” (See generally, Fig. 2 and 3. ¶81 shows that "If no account exists, the vehicle identifier is submitted to the appropriate state registration authority or a third-party service provider to determine the owner and establish an account.” Therefore, ¶81 shows that if no account exists (i.e. the vehicle is not remotely identifiable), then the vehicle information (i.e. license plate number) is ran through the appropriate state registration authority to determine the owner and establish an account. If the new account is established based on the appropriate state registration authority, the established account could only contain information provided by the state vehicle registration authority. Fig. 2 element 110 shows a determination if the vehicle is identifiable.), “attempting to effectuate the toll payment via alternative payment methodologies” (¶99 shows that “If the computer 12 determines that payment is required (block 210), then it requests (block 214) payment from the party associated with the vehicle identifier based on the transaction event.” ¶61 shows “the billing engine 22, alone or in combination with a customer management module 26 (described below), produces payment requests based on the transaction events.“ ¶¶61-65 show at least four methods of billing. ¶62 shows “(1) Deducting payment from an account established by the vehicle owner or operator.” Therefore, if the account was created by the system using the appropriate state registration authority database, as discussed above, this first method of payment would not be available to the billing engine 22, as it requires an account established by the vehicle owner or operator. If the first method of billing is not possible because the nature of the account is prohibitive, the billing engine 22 would effectuate payment with another method, as the billing engine 22 effectuates payment if payment is determined necessary as shown in ¶61 and ¶99. ¶63 
Regarding Claims 5, 14, and 23, Hedley discloses the “computer-implemented method of claim 4,” the “computer program product of claim 13,” and the “computing system of claim 22” as shown above. Hedley further discloses that “attempting to effectuate the toll payment via alternative payment methodologies includes: attempting to effectuate the toll payment via mail-based payment methodologies” (¶63 shows mailing a bill. See also ¶¶61-65.).
Regarding Claims 9, 18, and 27, Hedley discloses the “computer-implemented method of claim 6,” the “computer program product of claim 15,” and the “computing system of claim 24” as shown above. Hedley further discloses that “the vehicle identifier is locally-identifiably if: the vehicle identifier is known locally; the vehicle identifier is associated with a registered user; the vehicle identifier is associated with a government account; the vehicle identifier is associated with a commercial account; and/or the vehicle identifier is associated with a known group of vehicle identifiers” (¶97 show the search of a databases, "across multiple jurisdictions such as cities, municipalities, states, regions, countries or other geographic locations," to determine the vehicle's owner in element 204 of Fig. 3. ¶81 shows checking association with an account. See also ¶104).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 8, 12, 17, 21, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over US 20060278705 A1 ("Hedley" later granted US7970644B2) in view of WO2018026807A1 ("Suri"). 
Hedley teaches the limitations Claims 1, 7, 10, 16, 19, and 25, as described above. Hedley does not teach “memorializing the [remote (Claims 3, 12, and 21) and local (Claims 8, 17, and 26)] effectuation of the toll payment concerning the tolling area via the specific [remote (Claims 3, 12, and 21) and local (Claims 8, 17, and 26)] entity using distributed ledger technology.”
Suri teaches “memorializing the [remote (Claims 3, 12, and 21) and local (Claims 8, 17, and 26)] effectuation of the toll payment concerning the tolling area via the specific [remote (Claims 3, 12, and 21) and local (Claims 8, 17, and 26)] entity using distributed ledger technology” (¶¶137-38 shows effectuating a right to a capability. See Generally, ¶¶117-31 showing the blockchain payment. See also, ¶¶84-87.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Suri with Hedley because Suri teaches that a distributed ledger can improve the cost of implementing a toll payment system (¶131. See also ¶117 for more information about the advantages of blockchain.), which is the same toll payment system that Hedley intends to expedite (¶¶2-3. See also ¶¶5-7 showing reduced cost.). Thus, combining Suri with Hedley furthers the Suri, and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is as follows:
US-8587454-B1 (“Dearworth”) shows an electronic toll collection that links a mobile device, specific vehicle, and billing account with service provider or toll authority.
US-20150317842-A1 (“Evans”) shows a payment system comprising a transponder and associated account that may be debited for a toll.
WO-2017190794-A1 (“Stocker”) shows a traffic system which includes a transponder and peer-to-peer application that generates toll transaction agreements.
WO-2015024126-A1 and WO-2012119255-A1 (“Heath”) shows toll information, mobile device location, and vehicle information sent to central processing system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW PARKER GOODMAN whose telephone number is (571) 272-5698. The examiner can normally be reached on Monday-Thursday from 9:30 AM ET to 6:00 PM ET. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman, can be reached at telephone number (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available 
system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/MATTHEW PARKER GOODMAN/Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628